Citation Nr: 0932882	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-43 924	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran filed a petition to reopen his claim in May 2003, 
wherein he mentioned a bilateral knee disorder (i.e., a 
disorder affecting both knees, not just his left knee).  The 
RO had not previously adjudicated a claim concerning his 
right knee.  However, when deciding his claim, the RO listed 
the issue as whether he was entitled to service connection 
for a bilateral knee disability, rather than first 
determining whether new and material evidence had been 
submitted to reopen a previously denied, unappealed, claim 
concerning his left knee.  Subsequently, though, in a 
December 2004 supplemental statement of the case (SSOC), the 
RO separated his claims and adjudicated them properly, as two 
separate issues:  1) an original claim for service connection 
for a right knee disorder and 2) whether new and material 
evidence had been submitted to reopen the previously denied 
claim for a left knee disorder.  

During his November 2005 video conference hearing, the 
Veteran clarified that he was not claiming entitlement to 
service connection for his right knee. He stated that his 
right knee disorder was caused by a motorcycle accident in 
1951, some 10 years before he began serving in the military.  
He reiterated that his appeal only concerned his left knee.  
Additionally, in his December 2004 substantive appeal, he did 
not list his right knee claim as an issue he wanted to appeal 
to the Board.  A substantive appeal (VA Form 9 or equivalent 
statement) may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Withdrawal may be made by the Veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c).  Here, the Veteran has 
withdrawn the claim concerning his right knee, so only his 
left knee claim remains.

In January 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.

In January 2008, the Board issued a decision denying the 
petition to reopen the claim - concluding there was not new 
and material evidence.  The Veteran appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).  In April 2009, during the pendency of the appeal to 
the Court, the Veteran's attorney and VA's Office of General 
Counsel - representing the Secretary, filed a joint motion 
asking the Court to vacate the Board's decision and remand 
the case for further development, if deemed necessary, and 
readjudication.  The Court granted that joint motion in a May 
2009 order and returned the case to the Board for compliance 
with the directives specified in the joint motion.

The Veteran submitted additional evidence in June 2009 (a 
buddy lay statement from D.T.N.) and, on an accompanying 90-
day letter response form waived the right to have the RO 
initially consider this additional evidence.  38 C.F.R. §§ 
19.9, 20.800, 20.1304(c) (2008).

In this decision the Board is reopening the claim on the 
basis of new and material evidence.  But the Board is then 
remanding the claim to the RO via the AMC for further 
development before readjudicating the claim on the underlying 
merits, i.e., on a de novo basis.


FINDING OF FACT

Some of the additional evidence received since a May 1998 
Board decision denying, as not well grounded, the claim for 
service connection for a left knee disorder is not 
duplicative or cumulative of evidence considered in that 
decision or relates to an unestablished fact necessary to 
substantiate this claim.




CONCLUSIONS OF LAW

1.  The Board's May 1998 decision denying service connection 
for a left knee disorder is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1100, 20.1104 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim on the basis of new 
and material evidence, and then further developing the claim 
on remand before readjudicating it on the underlying merits, 
there is no need to discuss at this juncture whether there 
has been compliance with the duty-to-notify- and-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  This is better 
determined once the additional development on remand has been 
completed, including in terms of:  (1) informing the Veteran 
of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informing him of the 
information and evidence that VA will obtain and assist him 
in obtaining; and (3) informing him of the information and 
evidence he is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Also, proper VCAA 
notice will also advise him of the downstream disability 
rating and effective date elements of his claim, in the event 
service connection is eventually granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



In addition, since the Board is reopening the claim, there is 
no need to discuss whether there has been compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
notifying the Veteran of the evidence necessary to 
substantiate the element or elements of his claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).  This is because the Board is reopening the 
claim irrespective of any Kent concerns.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Left Knee Disorder

The April 2009 joint motion indicates that, in the prior 
January 2008 decision (since vacated), the Board 
impermissibly changed the basis for denying the Veteran's 
claim.  See Molloy v. Brown, 9 Vet. App. 513, 516-17 (1996); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  When 
initially denying his claim for service connection for a left 
knee disorder in May 1998 as not well grounded 
(an evidentiary requirement that the VCAA has since 
eliminated), the Board concluded that he had failed to 
satisfy perhaps the most fundamental requirement for any 
claim of entitlement to service connection - that is, that 
he have proof of the condition claimed, which is usually in 
the way of a medical diagnosis.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).  He did not appeal that May 1998 decision, so it 
became final and binding on him based on the evidence then of 
record, in turn requiring the submission of new and material 
evidence to reopen his claim and warrant 
further consideration of it on the underlying merits.  
38 U.S.C.A. §§ 5108, 7104, 38 C.F.R. §§ 3.156, 20.1100, 
20.1104.



But when subsequently denying his petition to reopen this 
claim in January 2008, the Board concluded instead that he 
had failed to submit or otherwise identify the existence of 
any medical nexus evidence etiologically linking his current 
left knee disorder (which he now had evidence of) to his 
military service - including to any injury to this knee that 
he had sustained in service.

Because, however, there was not any evidence of a then 
current left knee disorder when denying the Veteran's claim 
in May 1998, but there now is (see, for example, his VA 
outpatient treatment records dated from July 2002 through 
November 2004, including November 2004 X-rays of his knees 
showing degenerative changes), this additional evidence is 
new and material.  That is to say, inasmuch as there is now 
evidence meeting one of the three requirements for service 
connection, namely, proof of current disability, when there 
was not this necessary evidence when the Board previously 
denied his claim in May 1998, his claim must be reopened 
since this additional evidence - although not convincing the 
Board to grant his claim, nonetheless contributes to a more 
complete picture of the circumstances surrounding the origin 
of his left knee disorder because he now has at least 
established that he presently has a left knee disorder, aside 
from the additional evidentiary requirement that he also have 
competent evidence etiologically linking this disorder to his 
military service.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  See, too, Evans v. Brown, 9 Vet. App. 273, 283-
284 (1996) (indicating the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but must be probative as to each element that was a specified 
basis for the last disallowance).



This additional evidence received since the Board's May 1998 
decision is new in that it has not been submitted to VA 
before and, thus, never considered.  It is neither cumulative 
nor redundant of evidence already on file.  And of equal or 
even greater significance, this additional evidence also is 
material because there is now X-ray evidence of degenerative 
changes (arthritis) in the Veteran's left knee - albeit in 
his right knee also, which relates to an unestablished fact 
necessary to substantiate his claim since this is evidence of 
current left knee disability, a necessary component of 
service connection.  38 C.F.R. § 3.156(a); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  See, too, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, requiring X-ray confirmation of 
arthritis.

Accordingly, inasmuch as there is new and material evidence, 
the claim for service connection for a left knee disorder is 
reopened.  To this extent, but this extent only, the appeal 
is granted.


ORDER

As there is new and material evidence, the claim for service 
connection for a left knee disorder is reopened - subject to 
the further development of this claim on remand below.


REMAND

The Veteran's service treatment records (STRs) were 
apparently lost or misplaced when his claims file was 
transferred between ROs, but they were of record at the time 
of the Board's prior May 1998 decision.  Indeed, the Board 
readily acknowledged in that prior decision that he had hurt 
his left knee during service and had complained of pain in 
this knee, etc., in the aftermath of that injury.  
But during his May 1962 separation examination, the injury 
was only noted by history as he had no then current 
complaints of any residual symptoms and this knee was 
unremarkable during the objective clinical portion of that 
evaluation.  His military service ended in August 1962.

In connection with his current claim, the Veteran has since 
submitted a buddy lay statement from D.T.N, indicating that 
he, too, remembered the Veteran injuring his left knee while 
in the military from 1961 to 1962 and receiving extensive 
treatment at the Fort Stewart Hospital.  And as indicated as 
cause for reopening the claim, the Veteran's current VA 
treatment records dated in November 2004 confirm he has 
degenerative changes, i.e., arthritis in this knee, so 
current disability.  But there is also X-ray evidence of 
arthritis in his right knee as well, which he admittedly did 
not injure while in service, but instead prior to service, in 
1951, in a motorcycle accident.  So a medical opinion is 
needed to assist in determining whether the arthritis 
affecting his left knee, specifically, is attributable to the 
injury in service or, instead, the result of other factors 
unrelated to his military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Again try and obtain the Veteran's 
original claims file, including his STRs, 
through any and all available sources.

2.  Schedule the Veteran for an 
appropriate VA compensation examination to 
obtain a medical nexus opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) that 
his current left knee disability - 
including, in particular, the degenerative 
changes (arthritis) diagnosed after X-rays 
in November 2004, is attributable to his 
military service, and specifically to a 
previously documented left knee injury in 
December1961 or thereabouts.  In making 
this important determination, consider, as 
well, that he also has arthritis in his 
right knee, though an opinion is only 
needed concerning the arthritis in the 
left knee.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

It is imperative that the examiner 
consider the evidence in the claims file 
(the original or rebuilt file), including 
a complete copy of this remand for the 
pertinent medical and other history.

3.  Then readjudicate the claim on the 
underlying merits (i.e., de novo) in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


